Citation Nr: 0206670	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  00-20 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that reopened the veteran's claim, 
but denied service connection for residuals of pneumonia.


FINDINGS OF FACT

1.  An application to reopen the claim of entitlement to 
service connection for residuals of pneumonia was denied by a 
November 1995 rating decision; the veteran did not appeal the 
denial.

2.  Evidence received since the November 1995 RO decision 
includes evidence that is relevant and probative to the issue 
at hand, and is so significant it must be considered in order 
to fairly decide the merits of the claim.

3.  Recurrent bacterial infection of the airways, a residual 
of pneumonia, is not related to service.


CONCLUSIONS OF LAW

1.  A November 1995 rating decision that denied the veteran's 
application to reopen the claim of entitlement to service 
connection for residuals of pneumonia is final.  38 U.S.C.A. 
§§ 1110, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.303, 
20.302(a), 20.1103 (2001).

2.  Evidence submitted since the November 1995 RO rating 
decision is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156 (2001). 

3.  Recurrent bacterial infection of the airways, a residual 
of pneumonia, was not incurred during military service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

With respect to claims requiring new and material evidence 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)); however, the revised regulation is 
only applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will be decide the claim under the prior version of the 
regulation.

New and Material

The veteran's initial claim for entitlement to service 
connection for residuals of pneumonia was denied in July 
1968.  Although he was give written notification of the 
denial in August 1968, a timely appeal was not thereafter 
filed; therefore, the rating decision became final.  Attempts 
were made to reopen the claim, however, they were denied in 
rating decisions in January 1973, July 1975, April 1977, and 
November 1995.

Although the RO determined in an August 1999 rating decision 
that new and material evidence had been submitted to reopen 
the claim of entitlement to service connection, the Board, in 
the first instance, must rule on the matter of reopening a 
claim.  The Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) 
and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, 
it must first be determined whether the veteran has submitted 
new and material since the most recent adverse final 
decision. 

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the November 
1995 rating decision.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. 
App. 273 (1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence considered at the time of the November 1995 rating 
decision consisted of service medical records, VA Medical 
Center (VAMC) records dated from August 1967 to December 
1972, x-ray reports dated from December 1966 to April 1969, 
private medical records from St. Francis General Hospital 
dated in May 1970, and private medical records from Homewood-
Brushton Neighborhood Clinic dated from October 1972 to 
February 1974 and 1977.

Service medical records included a December 1963 summary from 
the Pittsburgh VAMC that diagnosed the veteran with pneumonia 
of the left lower lobe of undetermined cause.  He also was 
diagnosed with an upper respiratory infection (URI) in May 
1966.  Service medical records make no mention of the veteran 
having been exposed to an unknown gas.  An August 1967 VAMC 
medical certificate noted a hacking cough with a moderate 
amount of expectorant and upper chest pain.  A chest x-ray 
was normal.  The diagnosis was chronic bronchitis.  A June 
1968 VA examination report noted complaints of chest pain and 
a moderate cough.  Physical examination and chest x-rays were 
normal.  The diagnosis was moderate pneumonia, by history.  
An undated x-ray report of the chest was normal and noted 
there was no change since 1962.  St. Francis General Hospital 
records dated in April 1969 noted complaints of chest pain 
and difficulty breathing.  X-rays of the lungs showed they 
were clear.  The provisional diagnosis was acute bronchitis.  
A chest x-ray in May 1970 was normal.  Pittsburgh VAMC 
records indicated that the veteran was seen in October 1972 
and November 1972 for recurrent URI and asthmatic bronchitis.  
October 1972 x-rays of the chest from St. Francis General 
Hospital were normal.  In November 1972, the veteran 
complained of a cough that began one month earlier.  A 
February 1977 x-ray report from Homewood-Brushton 
Neighborhood Clinic was normal.

Evidence submitted since the November 1995 rating decision 
consist of St. Francis General Hospital records dated in 1981 
that are unrelated to the claimed disability, private medical 
records from Forbes Metropolitan Hospital dated in 1994 that 
are unrelated to the claimed disability, Alleghany University 
Hospital records dated in April 1999 that are unrelated to 
the claimed disability, Western Pennsylvania Hospital records 
dated from October to November 1989 that are unrelated to the 
claimed disability, private medical records from Dr. Ayers 
and Dr. Khan dated from October 1991 to April 1999 and noted 
bronchitis and upper respiratory infection, private medical 
records from Debbie Willis, M.D, dated from September 1998 to 
April 1999 that noted bronchitis, a July 2000 statement from 
Brent Clark, M.D., a summary of the veteran's medical records 
received in August 2000, an October 2000 VA examination 
report and addendum, a follow-up statement from Dr. Clark 
dated in March 2001, and a June 2001 personal hearing 
transcript in which the veteran testified about gas exposure 
and symptoms during and after service.

Although much of the newly submitted evidence is either 
cumulative or unrelated to the veteran's claimed disability, 
the Board finds that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for residuals of pneumonia.  Specifically, 
an opinion offered by Dr. Clark indicated that a nexus 
existed between service and the veteran's recurrent 
respiratory problems.  An October 2000 VA examiner also 
addressed the potential nexus.  Since these opinions are not 
cumulative or duplicative of evidence considered at the time 
of the November 1995 rating decision and bear directly and 
substantially upon the specific matter under consideration, 
they must be considered in order to fairly decide the claim 
on the merits.

For the reason stated above, the Board finds that there is 
new and material evidence to reopen the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the claim is reopened.  38 U.S.C.A. § 
5108.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001). 

After consideration of all of the evidence, the Board finds 
that there is sufficient evidence to warrant service 
connection for recurrent respiratory infections, a residual 
of pneumonia.

The medical records show the veteran had pneumonia and upper 
respiratory infections in service.  Following service he 
continued to have respiratory problems that were noted as 
early as one year after separation.  While Dr. Clark linked 
the veteran's recurrent respiratory infections to service, 
the probative value of his opinion is significantly weakened 
due to the fact that it relied heavily on the veteran's very 
recent assertion of gas exposure in service that is not 
verified in any of his service medical records.  The VA 
examiner's opinion is much stronger because it is based on 
the medical evidence of record.  In early October 2000, 
following examination of the veteran and a pulmonary function 
test, the diagnoses were mild asthma, history of recurrent 
purulent infection of the airways, which is very suggestive 
of bronchiectasis, and a history of left lower lobe pneumonia 
while on active duty.  The examiner stated that he could not 
entirely exclude bronchiectasis is a sequela of this event.  
He opined that there was strong "circumferential" evidence to 
link the veteran's recurrent bacterial infection of the 
airways with his pneumonia while on active duty.  A link 
would be clearly confirmed if bronchiectasis was demonstrated 
on the CT scan.  However, the CT scan results indicated 
normal findings.  There was no evidence of a pulmonary mass, 
pleural effusion, pneumonia, or bronchiectasis.  In the 
addendum, dated in late October 2000, the examiner noted that 
bronchiectasis was not revealed on the CT scan.  There was no 
statement indicating a nexus between the in service pneumonia 
and the present respiratory infections.  The VA physician 
based his opinion on a review of the entire record, while Dr. 
Clark did not. VA is not required to accept the veteran's 
uncorroborated statements or testimony of inservice events 
and the postservice diagnoses of physician's relying upon 
such a history can be no better than the facts alleged by the 
veteran.  Generally see Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); and 
Coghill v. Brown, 8 Vet. App. 342, 345 (1995).  

In view of the foregoing, the evidence is against service 
connection for recurrent respiratory infections, a residual 
of pneumonia. 


ORDER

Service connection for recurrent respiratory infections, a 
residual of pneumonia, is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

